       Case 4:21-cv-00613-LPR Document 5 Filed 08/23/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

STEVEN C. HAYES                                                PLAINTIFF
ADC #657050

v.                     Case No.: 4:21-CV-00347-LPR

LESLIE RUTLEDGE, Attorney General                            DEFENDANTS
of Arkansas, et al.



WINSTON HOLLOWAY                                               PLAINTIFF
ADC #67507

v.                     Case No.: 4:21-CV-00495-LPR

ARKANSAS GENERAL ASSEMBLY, et                                DEFENDANTS
al.



ANTHONY D. LAMAR                                               PLAINTIFF
ADC #120479

v.                     Case No.: 4:21-CV-00529-LPR

ASA HUTCHINSON, Governor of                                  DEFENDANTS
Arkansas, et al.



BILLY JOE GRANTHAM                                             PLAINTIFF
ADC #551396

v.                     Case No.: 4:21-CV-00366-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas
       Case 4:21-cv-00613-LPR Document 5 Filed 08/23/21 Page 2 of 6




RON HUGGINS                                                    PLAINTIFF
ADC #143066

v.                     Case No.: 4:21-CV-00371-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas



WILLIAM HUFFORD                                                PLAINTIFF
ADC #89747

v.                     Case No.: 4:21-CV-00388-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas



RODNEY JOHNSON                                                 PLAINTIFF
ADC #089646

v.                      Case No.: 4:21-CV-00403-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas



RONALD J. HAMILTON                                             PLAINTIFF
ADC #133523

v.                      Case No.: 4:21-CV-00404-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas




                                     2
       Case 4:21-cv-00613-LPR Document 5 Filed 08/23/21 Page 3 of 6




JOHN HAYES                                                     PLAINTIFF
ADC #145724

v.                      Case No.: 4:21-CV-00407-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas



ISAIAH Z. WILLIAMS                                             PLAINTIFF
ADC #172886

v.                      Case No.: 4:21-CV-00465-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas



EARL GRIFFIN                                                   PLAINTIFF
ADC #068635

v.                      Case No.: 4:21-CV-00480-LPR

LESLIE RUTLEDGE, Attorney General                             DEFENDANT
of Arkansas



MICAH WEBB                                                     PLAINTIFF
ADC #130969

v.                      Case No.: 4:21-CV-00498-LPR

ARKANSAS GENERAL ASEEMBLY, et al.                           DEFENDANTS




                                     3
      Case 4:21-cv-00613-LPR Document 5 Filed 08/23/21 Page 4 of 6




DEION JOHNSON                                                 PLAINTIFF
ADC #162765

v.                     Case No.: 4:21-CV-00499-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                          DEFENDANTS



JAMES BUTLER                                                  PLAINTIFF
ADC #145762

v.                     Case No.: 4:21-CV-00500-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                          DEFENDANTS



DARICK FOOTS                                                  PLAINTIFF
ADC #103593

v.                     Case No.: 4:21-CV-00504-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                          DEFENDANTS




EDDIE WARDWELL                                                PLAINTIFF
ADC #600086

v.                     Case No.: 4:21-CV-00505-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                          DEFENDANTS




BRADLEY BERRY                                                 PLAINTIFF
ADC #174273

v.                     Case No.: 4:21-CV-00506-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                          DEFENDANTS




                                    4
         Case 4:21-cv-00613-LPR Document 5 Filed 08/23/21 Page 5 of 6




 KENNETH MOORE                                                                 PLAINTIFF
 ADC #157248

 v.                           Case No.: 4:21-CV-00507-LPR

 ARKANSAS GENERAL ASSEMBLY, et al.                                           DEFENDANTS


 JULIO MARQUEZ                                                                  PLAINTIFF
 ADC #172981

 v.                           Case No.: 4:21-CV-00508-LPR

 ARKANSAS GENERAL ASSEMBLY, et al.                                           DEFENDANTS


 PAUL LANTHAM                                                                   PLAINTIFF
 ADC #075647

 v.                           Case No.: 4:21-CV-00613-LPR

 LESLIE RUTLEDGE, Attorney General of                                        DEFENDANTS
 Arkansas, et al.



 ANTHONY L. ABERNATHY                                                           PLAINTIFF
 ADC #105616

 v.                           Case No.: 4:21-CV-00689-LPR

 LESLIE RUTLEDGE, Attorney General                                            DEFENDANT
 of Arkansas




                                          ORDER

      There are a large number of cases before me that bring various challenges to Arkansas Act

1110 of 2021 and the resulting diversion of payments from the federal government to inmates

under the Coronavirus Aid, Relief, and Economic Security (CARES) Act, the Consolidated




                                              5
          Case 4:21-cv-00613-LPR Document 5 Filed 08/23/21 Page 6 of 6




Appropriations Act, and the American Rescue Plan Act (ARPA). These cases meet the criteria for

consolidation under Federal Rule of Civil Procedure 42.

       Rule 42 gives me great discretion in determining the appropriate way to consolidate these

cases. I am going to consolidate these cases for all pre-trial purposes under the docket in Hayes v.

Rutledge, 4:21-cv-00347-LPR. This will be the master docket going forward. All filings must be

made in the master docket as opposed to the original member case docket. Any pending motions

in the member cases need to be moved to the master docket.

       I am also going to designate Hayes v. Rutledge, 4:21-cv-00347-LPR, Holloway v. Arkansas

General Assembly, 4:21-cv-00495-LPR, and Lamar v. Hutchinson, 4:21-cv-00529-LPR as

appropriate and representative test cases to quickly move through the preliminary injunction and

motion to dismiss process.

       In Hayes, the Motion to Dismiss briefing is complete. In Holloway, the Motion for

Preliminary Injunction briefing is complete. The State must provide a response to Mr. Lamar’s

Motion for Preliminary Injunction on or before August 30, 2021. The Court will hold a joint

hearing on the Motion to Dismiss in Hayes and the Motions for Preliminary Injunction in Lamar

and Holloway on August 31, 2021 at 10:00 AM. Mr. Lamar and Mr. Holloway may participate

by video conference, if possible.

       IT IS SO ORDERED this 23rd day of August 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT COURT




                                                 6
